FILED
                             NOT FOR PUBLICATION                            MAR 17 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARICRUZ AVILA-GUTIERREZ,                        No. 13-71564

               Petitioner,                       Agency No. A091-852-710

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Maricruz Avila-Gutierrez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s order denying her motion to reopen removal

proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen. Mohammed v. Gonzales, 400

F.3d 785, 791-92 (9th Cir. 2005). We deny in part and dismiss in part the petition

for review.

      The agency did not abuse its discretion in denying Avila-Gutierrez’ motion

to reopen as a matter of discretion, where the agency considered both the positive

and negative factors presented in her case and determined that she was not entitled

to a favorable exercise of discretion. See Zheng v. Holder, 644 F.3d 829, 833 (9th

Cir. 2011) (in determining whether to exercise its discretion in favor of a

petitioner, the agency must consider “all relevant factors includ[ing] taking into

account both negative and positive circumstances relevant to each [p]etitioner”

(citation and internal quotation marks omitted)).

      We lack jurisdiction to consider Avila-Gutierrez’ contentions regarding her

removability, where she has not exhausted these arguments before the agency. See

Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (the court lacks jurisdiction

to consider legal claims not presented in an alien’s administrative proceedings

before the agency).

      We decline to review Avila-Gutierrez’s contentions that the agency erred in

not equitably tolling the filing deadline for her untimely motion to reopen and that

she established ineffective assistance of counsel, because these are not grounds the


                                          2                                    13-71564
BIA relied upon in dismissing her appeal. See Najmabadi v. Holder, 597 F.3d 983,

992 (9th Cir. 2010) (“[O]ur review is limited to the grounds actually relied upon by

the BIA[.]”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   13-71564